Citation Nr: 0817928	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $10, 
444.00, to include the issue of whether the overpayment was 
properly created.

(The matters of entitlement to an effective date earlier than 
November 27, 2002, for compensation based on loss of use of 
both hands, special monthly compensation (SMC) based on loss 
of use of both hands, and basic eligibility to Dependents 
Educational Assistance (DEA), will be addressed in a separate 
decision.)

(The issue of eligibility for payment of attorney fees in 
excess of $44,249.51, from past-due benefits resulting from 
an August 27, 2003 decision, will be addressed in a 
separately docketed decision.)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 Determination of the 
Committee on Waivers and Compromises (COWC or Committee) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  This decision denied the 
veteran entitlement to waiver of recovery of an overpayment 
of VA compensation benefits in the calculated amount of 
$10,444.00.

In November 2006, the Board remanded the veteran's case to 
the RO to comply with his request to testify at a hearing 
before a Veterans Law Judge (hereinafter referred to as a 
"Board hearing").  The veteran was scheduled for a Board 
hearing at the RO in October 2007, but requested that the 
hearing be rescheduled.  He was rescheduled for another Board 
hearing in March 2008, but cancelled that hearing and did not 
request that it be rescheduled.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.


FINDINGS OF FACT

1.	The veteran's service-connected disability compensation 
benefit payments were retroactively amended as a result 
of information demonstrating that he was divorced and 
not remarried for a period of time during which he 
received additional compensation for having three 
dependents, including his spouse, J.A.B.; the calculated 
overpayment in the amount of $10,444.00 was properly 
created.

2.	The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.	The veteran was at fault in the creation of the debt in 
failing to report his divorce timely; any VA fault in 
the creation of the debt is outweighed by the degree of 
fault attributable to the veteran. 

4.	Waiver of the assessed overpayment would result in 
unfair enrichment to the veteran.

5.	Recovery of the assessed overpayment is not shown to 
have deprived the veteran of basic necessities.

6.	Denial of waiver would not defeat the purpose of the 
award of VA benefits.

7.	There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in 
reliance upon the benefits received.


CONCLUSION OF LAW

The criteria for a waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$10,444.00 are not met. 38 U.S.C.A. §§ 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  However, the Court has held that the notice 
and duty-to-assist provisions of the VCAA do not apply to 
claims for waiver of recovery of overpayments.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

In this case, the veteran has been afforded opportunities to 
present information and/or evidence in support of the claim, 
has been provided the reasons and bases for the denial of his 
claim, and has been afforded opportunities to respond.  
Moreover, all pertinent evidence has been associated with the 
claims files and consideration in the adjudication of the 
claim.  The Board finds that these actions satisfy any duty 
owed the veteran.  Hence, the claim is ready to be considered 
on the merits.

II. Factual Background and Legal Analysis

The veteran has been in receipt of VA compensation benefits 
due to service-connected disabilities at a combined rating of 
70 percent with SMC at the K-1 level for loss of use of one 
hand from November 11, 1968 to September 30, 1992.  Effective 
October 1, 1992, the veteran began receiving VA compensation 
benefits for loss of use of both hands and SMC at the M-1 
level on account of loss of use of both hands.  He was 
assessed with an overpayment of compensation benefits because 
of a change in the status of his dependents.  According to a 
RO letter dated on September 5, 2003, the veteran's 
disability award included an additional amount for his then 
spouse, J.A.B. and his two children.  The RO told the veteran 
to notify VA right away if there was any change to the status 
of his dependents.

In February 2004, the veteran submitted a completed status of 
dependents questionnaire (VA Form 21-0538) on which he 
indicated that he married H.R.H. on June [redacted], 2001 and they 
were now separated.

An April 2004 memorandum in the file indicates that a RO 
representative called the veteran who was unable to provide 
the date of his divorce from J.A.B.

In an April 8, 2004 letter, the RO advised the veteran that 
his February 2004 dependency questionnaire was received and 
that information he provided contradicted the dependency 
information in his records.  He reported H.R.H. as his 
current spouse but VA was paying him an additional amount for 
J.A.B. as his spouse.  The RO notified the veteran that the 
law states VA must remove the spouse from the veteran's 
benefits the first of the month following the date of 
divorce.  As he was unable to provide the date and place of 
the his divorce from J.A.B. (as per his phone conversation 
with the RO representative), the RO proposed to reduce his 
benefits the first of the month after the last time he 
verified J.A.B. as a dependent spouse, that is January 1996.  
The veteran was advised that no action would be taken until 
June 2004 and he could use the time to show why his 
compensation should not be reduced back to February 1, 1996.  
The RO requested that the veteran submit a completed 
Declaration of Status Dependents (VA Form 21-686c) 

On May 21, 2004, the RO received a copy of the veteran's 
divorce from J.A.B., indicating that they married on 
September [redacted], 1994 and divorced on November [redacted], 1996.  In an 
accompanying written statement, the veteran said he was 
"fairly sure" he already submitted a copy when "it" 
occurred as he knew the importance of keeping records up to 
date.  Also at that time, the veteran submitted a completed 
VA Form 21-686c indicating that he was separated from his 
spouse, H.R.H.

In a May 2004 written statement, the veteran said he provided 
the requested copies of the VA Form 21-686c in the past, as 
noted in his October 1995 written statement to VA also in his 
claims file (as to the question of his VA debt for benefits 
paid to an ex-wife --that he said was not his fault if it was 
true, and that he sent copies of all marriages and divorces 
to the RO).

In a letter dated May 26, 2004, the RO advised the veteran 
that his disability compensation was adjusted based on the 
information he provided.  He was notified that J.A.B. was 
removed, effective December 1, 1996 (the first of the month 
after their November 1996 divorce).   The veteran was further 
notified by the RO that this change in the status of his 
dependents resulted in the overpayment of compensation 
benefits.  In a letter dated in June 2004, from the Debt 
Management Center, the veteran was advised that the change in 
the status of his dependents resulted in an overpayment in an 
amount calculated as $10, 444.00.

The veteran requested a waiver of the recovery of this debt 
that was denied by the Committee in September 2004.  The 
veteran appeals this denial.

Initially, the Board notes that the Court has held that when 
the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 
1.911(c) (2006), VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has challenged the validity of the debt charged 
against him on several grounds, and has urged that the debt 
was due to sole administrative error by VA in not acting on 
timely submitted notices of changes in his dependent status.  
His attorney has further argued, in his March 2008 written 
statement, that the RO miscalculated the benefits due to the 
veteran who was "cheated" out of past due benefits.

As to the veteran's claim that he timely submitted notices of 
changes in his dependent status, an April 1969 rating 
decision reflects the veteran's award of disability 
compensation at 70 percent and SMC at the K-1 level for loss 
of use of one hand, effective from November 1968.  A November 
1969 note in the file indicates the veteran would submit 
information regarding additional dependents.

In January 1973, the RO received a completed VA Form 21-686c 
from the veteran indicating that he married his first wife, 
J.L.G. on December [redacted], 1967 and divorced her on May [redacted], 1970.  
He further indicated that, on November [redacted], 1972, he married 
V.W., his second wife.

In January 1974, the veteran advised the RO of the birth of 
his child in October 1973 and, in September 1976, advised the 
RO of the birth of another dependent child born in July 1976.  
In January 1979, the RO received notice of the birth of the 
veteran's third child in October 1978.  

In April 1979, the veteran inquired about receiving an 
increase in compensation benefits based on additional 
dependents.  In May and June 1979 letters, the RO advised the 
veteran of amended monthly payments based on his additional 
dependents.  

On September 24, 1992, the veteran submitted a claim for 
increased compensation based on the loss of use of both 
hands.

In August 1994, the veteran responded to the RO's request for 
information regarding his spouse.  In his August 1994 signed 
response, he said he was divorced. 

In September 1994, the veteran submitted a notarized 
statement indicating that he had three new dependents, 
including J.A.B.  At that time, he submitted a copy of his 
September 1994 marriage certificate indicating that he was 
divorced in October 1980, married J.A.B. in September 1994, 
and that she was his fourth wife.

In December 1994, the RO requested that the veteran provide a 
copy of documents ending his marriage, e.g. a divorce decree.  

According to an April 12, 1995 memorandum in the file, 
records showed that the veteran was receiving compensation 
benefits for a spouse; that he did not provide information 
about a spouse; that the evidence showed his last spouse was 
V.W.; that his current marriage certificate indicated he was 
married to J.AB., his fourth wife; that there was no record 
of his having divorced his third wife, V.W.; that the 
evidence showed he was last divorced in October 1980, that 
the veteran confirmed to VA in an August 1994 letter; and 
records indicated he was only married twice.  A proposed 
reduction in benefits was noted and that the veteran's 
submission of a completed VA Form 21-686c would provide 
information regarding his current wife and children and his 
prior divorce(s).  A reduction of benefits to 1973 was 
proposed based on the veteran's August 25, 1994 letter.

An April 14, 1995 letter from the RO indicates that the 
veteran's VA disability compensation benefits were reduced 
based on his change in dependents.  He was advised that the 
adjustment would result in an overpayment benefit to him and 
that he would be notified of the exact amount and repayment 
information.  The RO requested that he submit a completed VA 
Form 21-686c.

Also in June 1995, the veteran submitted a completed VA Form 
21-686c indicating he was married to J.L. from December 1967 
to March 1970, to V.W. from November 1972 to April 1983, and 
to C.B. from April 1983 to February 1992.  The RO advised the 
veteran that the April 14, 1995 proposed action was taken and 
his benefits were reduced.  In a July 1995 letter from the 
Debt Management Center, he was advised of the notice of an 
overpayment of benefits.  

In an October 1995 signed statement, the veteran said, in 
pertinent part, that as to the debt for an ex-wife, he was 
not at fault and provided VA copies of his marriages and 
divorces.  The veteran's October 1995 waiver of overpayment 
request was referred to the COWC in December 1995.  

In November 1995, the RO requested information regarding the 
change in the number of the veteran's dependents and, in 
January 1996, he responded, indicating that he was separated 
(not legally) from J.A.B., his wife.  He also said he was 
repaying his indebtedness.

In a February 1996 decision, the COWC denied the veteran's 
request for a waiver of overpayment, finding he failed to 
report his change in dependents since May 1983.

In a letter dated February 23, 1996, the RO advised the 
veteran that VA can pay his compensation benefits until his 
marriage was legally dissolved and would do so.  He was 
further told that, unless the RO was advised otherwise, his 
benefits remained unchanged.

In a letter dated September 5, 2003, the RO advised the 
veteran of his award of increased compensation benefits 
effective from October 1, 1992.  He was notified that he was 
being paid as a veteran with three dependents and that his 
payment included an additional amount for his spouse J.A.B. 
and his two children.  The RO told the veteran that he must 
let it know right away if there was any change in the status 
of his dependents.

In a completed February 2004 VA Form 21-0538, status of 
benefits questionnaire, the veteran reported he was now 
married to H.R.H., from whom he was separated.  In April 
2004, a VA representative telephoned the veteran for 
information regarding the date and place of his divorce from 
J.A.B., but the veteran was unable to provide that 
information.  

In an April 8, 2004 letter to the veteran, the RO proposed to 
remove J.A.B. from his award effective February 1, 1996, the 
first of the month after the last time VA could verify J.A.B. 
as the veteran's spouse.  On May 21, 2004, the veteran 
submitted a copy of his divorce decree, indicating that he 
and J.A.B. were divorced on November [redacted], 1996.  In a 
completed VA Form 21-686c submitted at the time, the veteran 
said he was separated from his spouse, H.R.H.

On May 26, 2004, the RO received the veteran's request for a 
waiver of overpayment.  He said he provided copies of the VA 
Form 21-686c along with documents related to his prior 
divorce and current marriage and referenced the October 1995 
written statement already of record.  He further argued that 
he had no debt to VA as his benefits were miscalculated and 
VA owed him $11,924.47 more than was granted in the August 
27, 2003 rating decision.  The veteran stated that VA's debt 
to him was greater than his debt to VA and that repayment of 
the debt would be a hardship under these circumstances.

In a May 26, 2004 letter, the RO adjusted the veteran's 
benefits, removing J.A.B. as of December 1, 1996.  He was 
informed that he was paid too much, and that VA would let him 
know shortly how much he owed and how to repay the debt.  

A June 2004 letter from the Debt Management Center told the 
veteran that the change in dependent status resulted in an 
overpayment to him in the amount of $10, 444.00.

In July 2004, VA performed an audit of the veteran's 
compensation and pension benefits.  On July 27, 2004, the 
Chief of Operations at the Debt Management Center sent the 
veteran a copy of the detailed audit along with an 
explanation that the amount calculated was correct based on 
the financial information available to VA.  The veteran was 
advised that the reason for his indebtedness was that he had 
a change in his marital status.  The audit shows that the 
veteran was overpaid in the amount of $10,444.00.  

The veteran and his attorney responded in subsequent written 
statements in which it was argued that the RO miscalculated 
the veteran's benefits and that VA owed him $7,133.00, rather 
than his owing VA $10,444.00.  In March 2008, his attorney 
argued that VA "cheated" the veteran out of past due 
benefits as VA compensation guidelines stipulated that, from 
October 1, 1992, the veteran should have been paid $2,423.00, 
and not the $2,387.00 he received.  Thus, it is contended, 
that the RO cheated the veteran out of $7,133.00 of past due 
benefits and that the RO should at least waive the alleged 
overpayment.

The Board finds no merit to the veteran's claim, in essence, 
that he informed the VA as to dependent status changes in a 
timely fashion.  There is no record of communication from the 
veteran between January 1996 and receipt of the VA Form 21-
0538 in February 2004, regarding his dependent status.  He 
has produced no documentary evidence to the contrary.  The 
uncontroverted record reflects that he was specifically 
informed in 1995 and 1996 that he needed to inform VA quickly 
if his dependent status changed.

The veteran also indicated that VA miscalculated his 
compensation benefits based on the August 27, 2003 rating 
decision and that VA owed him money, rather than him having 
an overpayment of benefits.  His attorney argues that VA used 
the incorrect figure of $2,387.00 in calculating the vetera's 
past due benefits from October 1, 1992 and that the VA 
essentially owed the veteran $7,133.00.  However, the Board 
notes that, in a letter to the veteran dated September 5, 
2003, VA advised him of his increased SMC disability award in 
the amount of $2,423.00, effective October 1, 1992, less the 
amount withheld for retired military pay of $36.00 to prevent 
double payment, and that his award was $2, 38700.  A copy of 
that letter was sent to the veteran's attorney.  Thus, the 
Board concludes that the RO has not miscalculated the 
veteran's award or cheated the veteran out of past due 
benefits. 

Accordingly, as to the veteran's implied claim that the 
amount of overpayment was created as a result of VA's use of 
incorrect figures in calculating retroactive payments, the 
Board notes that not only his dates of divorce and 
remarriage, but also his date of reporting, are relevant.  
The accounting conducted by VA shows that the amount owed is 
accurate.

It is significant to note both that VA's calculation of 
payments was based on only a dependent spouse as noted in 
1996, and that the veteran apparently took no subsequent 
action to advise VA of his subsequent divorce and remarriage 
(although he properly advised VA in 1996).  His lack of 
actual awareness that J.A.B. was still on the compensation 
award and H.R.H. was not is irrelevant, as the record clearly 
shows that he was repeatedly informed that he had to take 
action to keep VA advised of his marital status, notably in 
the February 1996 letter.  The September 5, 2003 letter 
carefully describes the veteran's award and the amount 
withheld for retired military pay to prevent double payment.  
Thus all parties were all apprised of how the debt was 
created.  VA did not cheat the veteran out of any past due 
benefits.  Nor is it shown that the overpayment was solely 
due to VA administrative error.  Therefore, the Board finds 
the calculated overpayment indebtedness in the amount of $10, 
444.00, was properly created.

Recovery of overpayment of any benefits shall be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 
2005); 38 C.F.R. § 1.963(a) (2007).

In this case, there is no evidence indicating the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the veteran's part.  Thus, waiver of indebtedness is 
not legally precluded.  As such, the remaining question for 
consideration is whether it would be against the principles 
of equity and good conscience to require the appellant to 
repay the debt to the government.  38 C.F.R. §§ 1.963, 1.965.  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of the debtor against 
VA fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2007).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the veteran was at 
fault in the creation of the debt in failing to report his 
divorce and remarriage in a timely fashion when specifically 
instructed of the need to do this.  Any perceived VA fault in 
the creation of the debt is considered to be outweighed by 
the degree of fault attributable to the veteran.  The Board 
also finds that waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran because 
he would be allowed to retain funds to which he was not 
entitled.  The veteran was paid more than he was entitled 
under VA law during the time in which he had not remarried 
and failed to report his status change.

Although the veteran has submitted statements indicating 
limited income he provided no financial reports or other 
information.  It is also significant to note that the veteran 
has not provided updated information many years, and not 
since he filed his claim for increased compensation in 1992.  
The Board finds the veteran's assertions as to financial 
hardship are not credible based upon the information provided 
and that repayment is not shown to have deprived him of basic 
necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended. There is no 
indication that reliance on the overpaid benefits resulted in 
the veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The veteran's fault in the creation of the debt and his 
unjust enrichment outweigh any possible financial hardship 
that may have resulted from repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against a waiver of the assessed overpayment.

ORDER

The debt was properly created.  A waiver of recovery of an 
overpayment of disability compensation benefits in the 
calculated amount of $10,444.00 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


